DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The Examiner notes that only the embodiments of figures 5A-5F,  and 10A-10D disclose that the tubal body does not comprise an endotracheal tube lumen, see [0280], [0447] and [0449] of Applicant’s filed disclosure.  Therefore, all the dependent claims need to provide support back to these embodiments.
Regarding claim 3, Applicant’s specification fails to provide support for “the slit is located on the ventral surface”.  The slit is only disclosed to be in one of the flanks or the dorsal surface of the tubal body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh et al. (US 2004/0129272).
Regarding claim 1, Ganesh et al. disclose an oral airway device comprising a tubal body (202/402) created by a wall which has a length between a distal end (206/406) and a proximal end (204/404), the tubal body being curved into an arch configured to follow the contour of the roof of an oral cavity (figure 2D/figure 4B), wherein the wall has a dorsal surface (see figure below) and a ventral surface (see figure below) and two flanks, a first flank (see figure below) located between the ventral surface and the dorsal surface and a second flank (see figure below) located between the dorsal surface and the ventral surface, and wherein the ventral surface is configured to contact with a the tongue after the oral airway device has been placed in a patient (figure 2D/4B), wherein the wall contains two hollow channels (which are passages in the tubal body, a first channel (210/410) and a second channel (208/408), wherein the two channels are laterally aligned (figures 2A-4C), wherein the first channel opens with a proximal opening at or near the proximal end of the wall and the first channel opens with a distal opening at or near the distal end of the wall (figures 2A-4C), wherein the second channel opens with a proximal opening at or near the proximal end of the wall and the second channel opens with a distal opening at or near the distal end of the wall (figures 2A-4C), wherein the first channel is the passage in the tubal body and the first channel is located peripherally in the first or the second flank and the first channel being capable of hosting a camera, a tool or a tool tube (¶, ¶), and wherein the second channel is the passage in the tubal body and the second channel is located centrally or substantially centrally in the tubal body and is compatible with a camera insertable and removable from the second channel (¶50 “fiber optic scope”; and wherein the tubal body does not comprise an endotracheal tube (ETT) lumen (¶50 “or adjacent to the oropharyngeal device”).
Regarding claim 5, Ganesh et al. disclose the oral airway device comprises a handle (220/420) located near the proximal end of the tubal body. 	Regarding claim 15, the camera transmits images, heart tones, temperature measurements and/or breath sounds wirelessly to one or more monitors being positioned at one or more remote locations (if one so chooses to use a camera in this manner as the camera is only functionally recited in both claims 1 and 15).

    PNG
    media_image1.png
    529
    752
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al. (US 2004/0129272) in view of Zhou (US 10,441,735). 	Regarding claim 10, Ganesh et al. disclose the oral airway device further comprises a third hollow channel (212/412) which is a passage in the tubal body, the third hollow channel being laterally aligned with the first channel and the second channel, the third hollow channel having a proximal opening which opens at or near the proximal end of the wall and a distal opening (figures 2A-4C). 	However, Ganesh et al. fail to expressly teach or disclose the distal opening is sealed.
Zhou discloses an oral airway device (100) having a distal opening (@31) which is sealed (31, figure 1A, column 10, lines 24-26) so as to prevent air leaking through the channel (column 10, lines 24-26). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the distal opening of the third channel of Ganesh et al. to be sealed as it prevents air leaking through the channel.

Allowable Subject Matter
Claims 2, 6-9, 11-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775